Citation Nr: 9912001	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-06 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation on account of 
need for aid and attendance or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant is the VA recognized payee and spouse of the 
veteran, who served on active duty from January 1956 to 
December 1964.  The veteran has been rated as incompetent by 
VA since January 15, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran is service connected for bipolar manic 
depressive disorder, rated 100 percent disabling.  He has 
been adjudged incompetent for VA purposes.

2.  He is not bedridden and he is able to dress and undress 
himself, keep himself clean, feed himself, and attend to the 
wants of nature without the care and assistance of another 
person on a regular basis.

3.  However, he is substantially confined to his home by 
reason of his service-connected psychiatric disorder and it 
is reasonably certain that the resultant confinement will 
continue throughout his lifetime.



CONCLUSIONS OF LAW

1.  The requirements for special monthly compensation 
benefits based on the need for regular aid and attendance 
have not been met.  38 U.S.C.A. § 1114(l) (West 1991); 38 
C.F.R. §§ 3.350(b), 3.352 (1998).

2.  The requirements for special monthly compensation 
benefits based on account of being housebound have been met.  
38 U.S.C.A. §§ 1114(s), 5107(b) (West 1991); 38 C.F.R. 
§ 3.350(i) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Special monthly compensation benefits are payable to a 
veteran who needs regular aid and attendance.  38 U.S.C.A. 
§ 1114(k)-(s) (West 1991); 38 C.F.R. § 3.350 (1998).  A 
veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  The criteria for 
establishing the need for aid and attendance include 
anatomical loss or loss of use of one or more extremities; 
consideration of whether the veteran is blind or is so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or whether the veteran is a patient in a 
nursing home because of mental or physical incapacity; or 
whether the evidence establishes a factual need for aid and 
attendance or "permanently bedridden" status under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b).

Under the provisions of the aforementioned section 3.352(a), 
the criteria include the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances with the aid of 
another; inability to feed himself; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect himself 
from hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
under this section.  For the purposes of this section, 
"bedridden" constitutes a condition which through its 
essential character actually requires that an individual 
remain in bed.  The fact that the veteran has voluntarily 
taken to bed or that a physician has prescribed bedrest for a 
lesser or greater portion of the day will not suffice.  It is 
only necessary that the evidence establish he is so helpless 
as to need regular aid and attendance not that there be a 
constant need.

Although the veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the United States Court of 
Appeals for Veterans Claims has held that it is logical to 
infer there is a threshold requirement that "at least one of 
the enumerated factors be present."  See Turco v. Brown, 9 
Vet. App. 222, 224 (1996).

Special monthly compensation also is payable where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) he or she has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) he or she is 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i).

In this case, contentions have been advanced to the effect 
that the veteran is in need of regular aid and attendance 
and/or is housebound.  It is alleged that he cannot manage on 
his own, that he requires the use of a cane and wheelchair, 
and that in general, he is desperately in need of help 
because his mental condition impairs his ability to 
adequately care for himself.

After a review of the record, the Board concludes that a 
preponderance of the relevant and probative evidence in this 
case is against the claim of entitlement to an increased rate 
of compensation benefits due to the need for regular aid and 
attendance.  Although the Board recognizes that the veteran 
has a bipolar manic depressive disorder, rated 100 percent 
disabling as his only service-connected disability, and is 
incompetent to handle his financial affairs, the criteria for 
granting special monthly compensation benefits for regular 
aid and attendance are quite specific.  The medical findings 
reported on Dr. Stamper's report of September 17, 1997, did 
not, in substance, reflect this examiner's opinion that he 
was bedridden or that he was unable to take care of his 
personal needs (dressing, bathing, going to the bathroom, 
eating) on a regular basis.

Dr. Stamper's report reflects that the veteran needed 
assistance going to the bathroom and in taking his 
medications, but that he only needed assistance with bathing 
"sometimes" and in dressing "almost all the time."  
Further, it was noted that although he needed the assistance 
of a wheelchair and cane, he did not need such assistance for 
ambulation all of the time.  Further, Dr. Stamper's clinical 
visit report of the same date noted that the veteran was 
totally dependent on his wife due to degenerative joint 
disease, a condition that is not service connected.  There 
are no additional and more recent medical findings of record.  
The RO scheduled the veteran for a VA aid & 
attendance/housebound examination, but in March 1998, he 
notified personnel at the RO that he did not want to undergo 
examination for purposes of this claim and instead, desired 
that his case be forwarded to the Board for appellate review.

Hence, the Board finds that the medical evidence of record 
which is germane to the veteran's current state of well-
being, consisting only of Dr. Stamper's report cited above, 
is insufficient to establish that the veteran is in fact in 
need of regular aid and attendance.

Likewise, although he uses a cane and a wheelchair to get 
around sometimes, the medical evidence does not establish 
that he requires the frequent need of adjustment of a special 
prosthetic or orthopedic appliance which by reason of his 
single, service-connected psychiatric disorder cannot be done 
without the aid of another.  Additionally, it is not shown 
that he has a mental or physical impairment which requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  As noted by 
Dr. Stamper's report of September 1997, the veteran is a 
virtual recluse who rarely leaves his own bedroom.

In view of these findings, the Board concludes that the 
veteran does not need the regular assistance of others to 
protect himself from any hazards or dangers of his present 
living arrangement.  It appears from his statements as well 
as the findings noted by Dr. Stamper that the veteran 
successfully avoids any hazards or dangers by isolating 
himself in his house.

Moreover, the veteran has not contended or demonstrated that 
he has a visual impairment or that he is a patient living in 
a nursing home.  The elements regarding anatomical loss or 
loss of use of one or more extremities are not germane to the 
facts of this case.

As noted above, the criteria for regular aid and attendance 
contemplate the need for regular personal health care 
services.  For the reasons stated above, the veteran's 
service-connected psychiatric disorder, although rated 100 
percent disabling, is not shown by the evidence to debilitate 
him to such an extent that he requires the regular aid and 
attendance of another person as specified by the criteria in 
38 C.F.R. § 3.352(a).  Accordingly, the veteran does not 
qualify for special monthly compensation based on the need 
for regular aid and attendance.

However, in this case, the Board finds that given his status 
as totally disabled and incompetent due to his service-
connected bipolar manic depressive disorder, he is 
essentially housebound.  It appears from the facts presented 
the decline in his mental well-being has rendered him unable 
to leave the home alone.  The Board notes the report of Dr. 
Stamper cited above essentially reflect that his psychiatric 
disorder has now rendered him a recluse in which he rarely 
leaves his house or even his bedroom.  This finding is 
supported by the veteran's written statements of record which 
reflect that he in now totally dependent on his wife to 
protect him from the outside world.

Thus, resolving all reasonable doubt in his favor, the Board 
concludes that the veteran's mental disability debilitate him 
to the extent that he is housebound due to that service-
connected disability as specified by 38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.350(i).  Accordingly, the veteran qualifies for 
special monthly compensation on account of being housebound.


                                                                        
(CONTINUED ON NEXT PAGE)

ORDER

The veteran is entitled to special monthly compensation 
benefits on account of being housebound, but is not entitled 
to special monthly compensation based on the need for regular 
aid and attendance.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

